ROSS, Circuit Judge
(concurring). In the case of Roberts v. Southern Pacific Co. (C. C.) 186 Fed. 934, I had occasion to say:
“Can a citizen of the United States, or one having declared his intention to become such, lawfully enter upon and claim as mineral ground land theretofore patented by the government to a railroad company .under a congressional grant; such patents, after describing the land thereby conveyed, containing the clause: ‘Yet excluding and excepting “all mineral lands,” should any such be found in the tracts aforesaid. But this exclusion and exception according to the terms of the statute, shall not be construed to include “coal and iron lands.” ’ The complainants’ alleged rights to the lands in question in this suit were, according to their express allegation, riot acquired until 15 years after the issuance of patents to the Southern Pacific Railroad Company therefor,- at which time they claim to have made mineral locations upon them, and by this suit, the nature of which is variously characterized by their counsel, they aslc the court to protect their alleged rights as such mineral locators by some sort of injunctive process by ‘controlling’ the patents which were issued by the government and which they expressly allege conveyed the legal title -to the land to the grantee therein named. If the above-quoted clause inserted in the patents had the effect of excepting from the lands described in the granting clause thereof all of such lands in which mineral might thereafter be found, the discovery of mineral in the lands in suit by the complainants, if such has been made as alleged, 15 years after the issuance of the patents, would undoubtedly defeat the grant under which the defendants hold, for the reason that the clause is without limitation as to time, and a determination by a court or jury, as the ease might be, at any subsequent date, however remote, that any of the land described in the granting clause of the patents had turned out to be mineral land, would thereby necessarily determine •that such land was never within the terms of the railroad grant made by Congress, notwithstanding the fact that the officers of the government charged with the duty of inquiring into and determining the question and of issuing the government patent for the lands granted had issued such, conveyance. A *219mere statement of the necessary consequence of the complainants’ contention is enough to show that it cannot be sound. It would make of the patents a delusion and a snare, instead of a muniment of title designed for the- peace and security of those holding under them. Undoubtedly, if the lands in suit were known to be mineral lands at the time they were applied for by the railroad company under the congressional grant to it, and if the patenting of them was, as alleged by the complainants, procured by means of the false affidavit of its land agent, or through any other fraud on its part, the government, or any one in privity with the government, could justly convplain, and by suit brought within the time fixed by Congress for that purpose procure a cancellation of such patents. But this is not such a suit. Neither the government nor any one in privity with the government title is here complaining. The suit is by strangers to that title, for by the express averments of the bill the complainants’ alleged rights were not initiated until years 'after the issuance of the patents which they expressly allege conveyed to the railroad company the legal title to the lands. That the complainants cannot be heard to complain of the alleged frauds upon the government is thoroughly settled by decisions so numerous as to make their citation unnecessary. They must be familiar to all lawyers at all acquainted with the law in respect to the public lands. The only real question, therefore, in the case, is whether the lands in suit are excluded from the patents by reason of the alleged subsequent discovery of mineral therein by the complainants under the exception clause inserted in the patents, already quoted, but which I here repeat: ‘Vet excluding and excepting “all mineral lands” should any such be found in the tracts aforesaid. But this exclusion and exception, according to the terms of the statute, shall not be construed to include “coal and iron lands.” ’ Where did the officers of the government charged with the duty of issuing patents for lands granted by Congress get authority to cast upon courts or juries the duty or power of ascertaining and determining the character of the public lands applied for under the grant which Congress devolved upon the land department of the government as a prerequisite to the issuance of a patent therefor? The statutes of the United States will be searched in vain for any such authority, unless it can be deduced from the joint resolution of Congress of June 28, 1870 (No. 87, 16 Stat. 382), relating to the grant to the Southern Pacific Railroad Company made by its preceding act of July 27, 1866 (14 Stat. 292, c. 278).”
The grant under which the patent in the present case was issued was not a railroad grant, and, of course, there was no such joint resolution of Congress — the grant in this case being a wagon road grant. But the cases are entirely similar, and the decision there made precisely in point. I am entirely satisfied of the correctness of that decision, and therefore consider it perfectly clear that the appellant in the present case has shown legal title to the land upon which the appellee entered and undertook to build the large reservoir referred to in the opinion; and for the reasons stated in the opinion I agree that the appellant was entitled to an injunction to prevent such invasion of its rights. And under the laws of the state of Oregon I agree that the appellant, as riparian owner upon the creek in question is at least entitled to the reasonable use of such portion of the waters of the stream as have been applied by nature, or its own efforts, to a beneficial use.